—In an action, inter alia, to declare defendants’ proposed rental increase unconscionable and to determine a fair and reasonable increase, plaintiff appeals from (1) an order of the Supreme Court, Westchester County, entered June 21, 1979, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action and (2) a judgment of the same court, entered thereon on July 5, 1979. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed. *812Defendants are awarded one bill of $50 costs and disbursements to cover both appeals. Special Term correctly concluded that no lease had been entered into and, therefore, that section 235-c of the Real Property Law was inapplicable. Concerning the asserted equitable cause of action, appellant’s bare conclusory allegation of malicious and unconscionable conduct was insufficient to raise an issue as to the propriety of respondents’ conduct. (See Euclid Ave. Assoc, v City of New York, 64 ÁD2d 550; Globerman v Grand Cent. Parkway Gardens, 115 NYS2d 757, affd 281 App Div 820.) Damiani, J. P., Gulotta, Hargett and Gibbons, JJ., concur.